DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 7/8/2022. Claims 24-28 are pending and have been examined. Claims 1-23 are cancelled. Claims 27-28 are added.
Response to Amendments and Arguments
2.	 Applicant's arguments with respect to claim rejections under 35 USC 103 have been fully considered, but they are not persuasive. In particular, the applicant argues that the references do not teach “identify at least one candidate for the pieces of unit processing corresponding to content of the request ..” In response, the examiner respectfully disagrees.
Note that Padmanabhuni teaches: [0003] “changes in requirements of a service request <read on request content> may require changing the negotiating or invoking parameters corresponding to one or more components participating in processing the request <where ‘components’ reads on identified candidates>; and [0040] “one or more elements of the service request <read on request content> may be required to be processed by other software components <where ‘components’ reads on identified candidates> in addition to the primary software component receiving the request.” 
Claim Rejections - 35 USC § 103
3.	Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhuni, et al. (US 20120240103; hereinafter Padmanabhuni) in view of McGoveran (US 20040068501; hereinafter McGoveran).       
As per claim 24, Padmanabhuni (Title: Method and system for implementing self-configurable software components) discloses “An information processing device comprising: a storage device configured to store a program portion, the program portion comprising a plurality of pieces of unit processing, and the program portion defining an order of the plurality of pieces of unit processing; and a processor programmed to: control execution of the program portion (Padmanabhuni, Title – software components <read on program portion, a plurality of pieces of unit processing, an order of processing and program execution. Also see McGoveran below>; [0047], microprocessor .. memory; [0029], An ADL file is an executable file comprising software code describing operations for processing a service consumer request); and 
in response to a request for changing the program portion made by a user via a conversational user interface, identify at least one candidate for the pieces of unit processing corresponding to content of the request; and control execution of at least one of: (i) changing an order of the plurality of pieces of unit processing of the program portion, the plurality of pieces of unit processing corresponding to at least one identified candidate; (ii) adding, to the program portion, another piece of unit processing corresponding to at least one identified candidate; and (iii) deleting, from the program portion, a piece of unit processing corresponding to at least one identified candidate (Padmanabhuni, [0047], The computer system facilitates inputs from a user through input device, accessible to the system through I/O interface; [0003], changes in requirements of a service request may require changing the negotiating or invoking parameters corresponding to one or more components participating in processing the request; [0040], one or more elements of the service request may be required to be processed by other software components in addition to the primary software component receiving the request <read on ‘adding another piece of unit processing’).” 
Padmanabhuni does not expressly disclose “changing an order of the plurality of pieces of unit processing of the program portion ..” However, this feature is taught by McGoveran (Title: Adaptive transaction manager for complex transactions and business process). 
In the same field of endeavor, McGoveran teaches: [0043] “A transaction logically consists of a begin transaction request, a set of steps or operations, each typically .. processed in sequential order of request and performing some manipulation of identified resources, and a transaction end request ..” and [0067] “The Restructuring Processor (66) has responsibility for altering the order of transaction steps ..” and [0129] “the Transaction Process may alter the order of execution of the steps in such a manner such that the intended meaning of the transaction is not altered, but resource management and possibly performance is optimized, as for example, pre-reading all data in such a manner as to reduce disk I/O, to improve concurrency, or improve parallel processing.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McGoveran in the system taught by Padmanabhuni to provide a ready mechanism for changing the order of unit processing for program portions.
As per Claim 25 (dependent on claim 24), Padmanabhuni in view of McGoveran further discloses “pass a result of processing associated with a first piece of unit processing of the program portion to processing associated with a second piece of unit processing of the program portion (McGoveran, [0043], A transaction logically consists of a begin transaction request, a set of steps or operations, each typically .. processed in sequential order of request and performing some manipulation of identified resources, and a transaction end request <read on processing with a first piece of unit processing followed by a second piece, followed by a third piece, and so on, with the processing result passed down from a preceding unit to the following unit>).” 
As per Claim 26 (dependent on claim 25), Padmanabhuni in view of McGoveran further discloses “control to perform the processing associated with the second piece of unit processing of the program portion (McGoveran, [0043], A transaction logically consists of a begin transaction request, a set of steps or operations, each typically .. processed in sequential order of request and performing some manipulation of identified resources, and a transaction end request <read on processing with any piece of unit processing, first, second, third, and so on).”
As per Claim 27 (dependent on claim 24), Padmanabhuni in view of McGoveran further discloses “wherein the processor is programmed to: receive, via the conversational user interface, a request from the user to control execution of a change of setting of the program portion; in response to the request to control execution of the change of setting, control to display, in the conversational user interface, a content of current setting information at the program portion to which the change of setting is to be made; and control to change the program portion in accordance with the request for the change of setting and display the changed program portion in the conversational user interface (Padmanabhuni, [0047], The computer system facilitates inputs from a user through input device, accessible to the system through I/O interface; [0003], changes in requirements of a service request may require changing the negotiating or invoking parameters corresponding to one or more components participating in processing the request; [0047], a display unit <read on a ready mechanism to display any information per the system design choice>).”  
As per Claim 28 (dependent on claim 27), Padmanabhuni in view of McGoveran further discloses “wherein the content of the change of setting is displayed as at least one of: (i) a character string of the source code describing processing that is implemented by the source code; or (ii) a graphic that represents the processing that is implemented by the source code (Padmanabhuni, Fig. 4; [0047], a display unit <read on a ready mechanism to display any information per the system design choice>).”
Conclusion
4.	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:30-5:00). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		7/25/2022Primary Examiner, Art Unit 2659